89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Alfred A. GALLANT, II, Plaintiff, Appellant,v.MAINE STATE PRISON, et al., Defendants, Appellees.
Nos. 96-1163, 96-1617, 96-1164.
United States Court of Appeals, First Circuit.
July 12, 1996.

Appeals from the United States District Court for the District of Maine.  [Hon. Francis J. Boyle, Senior U.S. District Judge]*
Alfred A. Gallant, II on briefs pro se.
Andrew Ketterer, Attorney General, and Christopher C. Leighton, Assistant Attorney General, on brief for appellees Maine State Prison, et al.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
In Nos. 96-1163 and 96-1164, the judgments are affirmed substantially for the reasons recited by the district court in its January 16, 1996 decision.   See Loc.  R. 27.1.   We add only that the amended complaint also falters by failing to draw a sufficient link between the wrongs allegedly suffered by plaintiff and the actions of the named defendants.   The motions to proceed in forma pauperis on appeal and for appointment of counsel are denied.   The motion for recusal of Chief Judge Torruella is denied as moot.


2
In No. 96-1617, the judgment is affirmed substantially for the reasons recited by the magistrate-judge in his April 15, 1996 report, which the district court subsequently adopted.   See Loc.  R. 27.1.


3
So ordered.



*
 Of the District of Rhode Island, sitting by designation